j

Case 1:18-cv-00157-SPW-TJC Document 50 Filed 08/31/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

NATIVE ECOSYSTEMS COUNCIL,

Plaintiff, | 18-CV-0157-BLG-SPW-TIC

V.
ORDER ENTERING JUDGMENT
JOHN J. MEHLHOFF, State Director, | PURSUANT TO RULE 68

the BUREAU OF LAND
MANAGEMENT, DEPARTMENT OF
THE INTERIOR; et al.,

Defendants.

 

 

On June 24, 2020, Plaintiff Native Ecosystems Council moved for costs
and reasonable attorney fees incurred in this matter pursuant to the Equal Access
to Justice Act (““EAJA”). (Doc. 46). Pursuant to Rule 68 of the Federal Rules of
Civil Procedure, Federal Defendants made an Offer of Judgment for attorney fees
and costs to Plaintiff on August 19, 2020 (Ex. 1) which was accepted by Plaintiff
on August 26, 2020 (Ex. 2).

Having considered these submissions and the record in this case,

IT IS HEREBY ORDERED that the Federal Defendants’ Motion (Doc.
49) is GRANTED and judgment is entered against Federal Defendants for

$70,000.00 as compensation to Plaintiff Native Ecosystems Council for all
1
Case 1:18-cv-00157-SPW-TJC Document 50 Filed 08/31/20 Page 2 of 2

attorneys’ fees and costs incurred by Plaintiff for the district court proceedings in
this action.

IT IS FURTHER ORDERED that Plaintiff relinquishes all claims under
EAJA and all other authorities for any and all attorneys’ fees and costs incurred
by Plaintiff for the district court proceedings in this action.

-
DATED this <%/day of August, 2020.

Lav ?. tebcr.

SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE
